Case 20-15391        Doc 33-1   Filed 11/02/20 Entered 11/02/20 15:23:28              Desc Main
                                 Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                     )              BK No.:     20-15391
McKinley Dunigan                           )
                                           )              Chapter: 13
                                           )
                                                          Honorable David D. Cleary
                                           )
                                           )
               Debtor(s)                   )

                           Order Dismissing Case for Unreasonable Delay

       This matter coming before the Court on Trustee's Motion to Dismiss for Unreasonable Delay,
the Court having heard the facts and the arguments of Counsel,

IT IS HEREBY ORDERED:



This case is dismissed.




                                                       Enter:


                                                                Honorable David D. Cleary
Dated: November 02, 2020                                        United States Bankruptcy Judge

 Prepared by counsel of Movant:
 Office of the Chapter 13 Trustee

 Marilyn O. Marshall

 Suite 800

 224 South Michigan Avenue

 Chicago, IL 60604-2500

 (312) 431-1300
